683 S.E.2d 705 (2009)
STATE of North Carolina
v.
Jermaine Lamont PURNELL.
No. 473P08-2.
Supreme Court of North Carolina.
August 27, 2009.
Jermaine L. Purnell, Pro Se.
Latoya B. Powell, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 17th of June 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 27th of August 2009."